Exhibit 10.13

JOINDER AGREEMENT NO. 1, dated as of February 3, 2011 (this “Joinder
Agreement”), to the INTERCREDITOR AGREEMENT, dated as of September 28, 2009 (as
amended, modified and supplemented from time to time, the “Intercreditor
Agreement”), among JPMorgan Chase, N.A., as First Priority Representative (the
“Existing First Priority Representative”) for the First Priority Secured Parties
(the “Existing First Priority Secured Parties”), Wilmington Trust Company, as
Second Priority Representative (the “Second Priority Representative”) for the
Second Priority Secured Parties, Realogy Corporation (the “Borrower”) and each
of the other Loan Parties party thereto. Capitalized terms used herein but not
otherwise defined herein shall have the meanings assigned to such terms (or
incorporated by reference) in the Intercreditor Agreement.

A. WHEREAS, the Borrower proposes to issue $700,000,000 of 7.875% Senior Secured
Notes due February 15, 2019 (the “First Priority Notes”) pursuant to that
certain Indenture, dated as of February 3, 2011, among the Borrower, Domus
Intermediate Holdings Corp. (“Intermediate”), Domus Holdings Corp., The Bank of
New York Mellon Trust Company, N.A., in its capacity as Collateral Agent and
Trustee, and the other Loan Parties thereto (as amended, modified and
supplemented from time to time, the “First Priority Indenture”); and

B. WHEREAS, the indebtedness incurred under, and the other obligations of the
Loan Parties with respect to, the First Priority Notes and the First Priority
Indenture constitute Additional Debt under the Intercreditor Agreement, and such
Additional Debt is being designated hereby as additional “First Priority
Obligations” (the “Additional First Priority Obligations”) in accordance with
Section 9.3(b) of the Intercreditor Agreement; and

C. WHEREAS, the Person identified on the signature pages hereto as the
“Additional First Priority Representative” (the “Additional First Priority
Representative”) will serve as the collateral agent for the holders of the
Additional First Priority Obligations (such holders, together with the
Additional First Priority Representative, the “Additional First Priority Secured
Parties”); and

D. WHEREAS, the Additional First Priority Representative wishes to become a
party to the Intercreditor Agreement and to acquire and undertake, for itself
and on behalf of the Additional First Priority Secured Parties, the rights and
obligations of a “First Priority Representative” thereunder.

NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the existence and sufficiency of which are expressly recognized
by all of the parties hereto, the Additional First Priority Representative
hereby agrees to, and the other parties hereby acknowledge, the following:

SECTION 1. Effect on Intercreditor Agreement. The First Priority Notes and the
First Priority Indenture shall each constitute an Additional First Priority
Agreement under the Intercreditor Agreement, and each reference therein to
“First Priority Representative” shall be construed to include the Additional
First Priority Representative. For the avoidance of doubt and without limiting
the foregoing, unless the context requires otherwise (i) each reference in the
Intercreditor Agreement to “First Priority Creditors” shall be construed to
include the holders of the Additional First Priority Obligations, (ii) the
Additional First Priority Obligations are hereby designated as “First Priority
Obligations” in accordance with Section 9.3(b) of the Intercreditor Agreement
and (iii) each reference in the Intercreditor Agreement to “First Priority
Collateral Agreement” shall be construed to include that certain Collateral
Agreement, dated and effective as of February 3, 2011, among Intermediate, the
Borrower, each other Loan Party identified therein and party thereto and The
Bank of New York Mellon Trust Company, N.A., as collateral agent for



--------------------------------------------------------------------------------

the secured parties thereunder (as amended, modified and supplemented from time
to time, the “Additional First Priority Collateral Agreement”).

SECTION 2. Accession to the Intercreditor Agreement. The Additional First
Priority Representative (a) hereby accedes and becomes a party to the
Intercreditor Agreement as a First Priority Representative for the Additional
First Priority Secured Parties from time to time in respect of the Additional
First Priority Obligations, (b) agrees, for itself and on behalf of the
Additional First Priority Secured Parties from time to time in respect of the
Additional First Priority Obligations, to all of the terms and provisions of the
Intercreditor Agreement and (c) shall have all of the rights and obligations of
a First Priority Representative under the Intercreditor Agreement.

SECTION 3. Representations, Warranties and Acknowledgement of the Additional
First Priority Representative. The Additional First Priority Representative
represents and warrants to the Existing First Priority Representative, the
Second Priority Representative and the other Secured Parties that (a) it has
full power and authority to enter into this Joinder Agreement in its capacity as
the Additional First Priority Representative and a First Priority
Representative, (b) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with the terms of this Joinder Agreement
and (c) the First Priority Notes, the First Priority Indenture and the
Additional First Priority Collateral Agreement relating to such Additional First
Priority Obligations provide that, upon the Additional First Priority
Representative’s entry into this Joinder Agreement, the secured parties in
respect of such Additional First Priority Obligations will be subject to and
bound by the provisions of the Intercreditor Agreement as additional Secured
Parties.

SECTION 4. Counterparts. This Joinder Agreement may be executed in multiple
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Joinder Agreement shall
become effective when the Existing First Priority Representative and the Second
Priority Representative shall have received a counterpart of this Joinder
Agreement that bears the signature of the Additional First Priority
Representative and such other parties to the Intercreditor Agreement as the
Existing First Priority Representative may require. Delivery of an executed
signature page to this Joinder Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually signed counterpart of
this Joinder Agreement. It is understood and agreed that The Bank of New York
Mellon Trust Company, N.A. is entering into this Joinder Agreement and acceding
to and becoming a party to the Intercreditor Agreement in its capacity as
Collateral Agent under the First Priority Indenture and not in its individual
capacity and in no event shall The Bank of New York Mellon Trust Company, N.A.
incur any liability in connection with this Joinder Agreement or the
Intercreditor Agreement or be personally liable for or on account of the
statements, representations, warranties, covenants or obligations stated to be
those of the Additional First Priority Representative hereunder, all such
liability, if any, being expressly waived by the parties hereto and any person
claiming by, through or under such party.

SECTION 4. Benefit of Agreement. The agreements set forth herein or undertaken
pursuant hereto are for the benefit of, and may be enforced by, any party to the
Intercreditor Agreement.

SECTION 5. Governing Law; Submission to Jurisdiction. THE PARTIES HERETO HEREBY
AGREE THAT SECTION 9.5 AND SECTION 9.6 OF THE INTERCREDITOR AGREEMENT SHALL
GOVERN THIS JOINDER AGREEEMNT AS IF SET FORTH HEREIN MUTATIS MUTANDIS.

SECTION 6. Severability. In case any one or more of the provisions contained in
this Joinder Agreement should be held invalid, illegal or unenforceable in any
respect, none of the parties hereto



--------------------------------------------------------------------------------

shall be required to comply with such provision for so long as such provision is
held to be invalid, illegal or unenforceable, but the validity, legality and
enforceability of the remaining provisions contained herein and in the
Intercreditor Agreement shall not in any way be affected or impaired. The
parties hereto shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 7. Notices. All communications and notices hereunder shall be in writing
and given as provided in Section 9.7 of the Intercreditor Agreement. All
communications and notices hereunder to the Additional First Priority
Representative shall be given to it at the address set forth under its signature
hereto, which information supplements Section 9.7 of the Intercreditor
Agreement.

SECTION 8. Determination of the Existing First Priority Representative;
Direction to the Second Priority Representative. (a) In accordance with
Section 9.3(b) of the Intercreditor Agreement, the Existing First Priority
Representative has determined that this Joinder Agreement is necessary or
appropriate to facilitate having the Additional First Priority Obligations
become First Priority Obligations and that such Additional First Priority
Obligations are permitted by the First Priority Agreement and the Second
Priority Agreement to be incurred and to be subject to the provisions of the
Intercreditor Agreement as First Priority Obligations. (b) Pursuant to
Section 7(a) of the Incremental Assumption Agreement, the Existing First
Priority Representative hereby authorizes and directs the Second Priority
Representative to enter into this Joinder Agreement.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Additional First Priority Representative has executed
this Agreement as of the date first written above.

 

THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A., in its capacity as Collateral
Agent, as Additional First Priority Representative and a First Priority
Representative for and on behalf of the Additional First Priority Secured
Parties By:   /s/ Justin Huff Name:   Justin Huff Title:   Senior Associate  
Address for Notices: 525 William Penn Place, 38th Floor Pittsburgh, Pennsylvania
15259 Attention: Coprorate Trust Administration Telecopy No.: (412) 234-7535

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

Acknowledged by:

JPMORGAN CHASE BANK, N.A.,

as Existing First Priority Representative for

and on behalf of the Existing First Priority

Secured Parties

By:   /s/ Neil R. Boylan Name:   Neil R. Boylan Title:   Managing Director

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

WILMINGTON TRUST COMPANY,

as Second Priority Representative for and

on behalf of the Second Priority Secured Parties

By:   /s/ Joseph B. Feil Name:   Joseph B. Feil Title:   Vice President

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

REALOGY CORPORATION         By:   /s/ Anthony E. Hull   Name: Anthony E. Hull  
Title: Chief Financial Officer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

DOMUS INTERMEDIATE HOLDINGS CORP.         By:   /s/ Anthony E. Hull   Name:
Anthony E. Hull   Title: Chief Financial Officer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

CARTUS CORPORATION

 

CDRE TM LLC

 

DOMUS INTERMEDIATE HOLDINGS CORP.

 

NRT INSURANCE AGENCY, INC.

 

REALOGY CORPORATION

 

REALOGY OPERATIONS LLC

 

REALOGY SERVICES GROUP LLC

 

REALOGY SERVICES VENTURE PARTNER LLC

 

SOTHEBY’S INTERNATIONAL REALTY LICENSEE LLC

 

WREM, INC.

        By:   /s/ Anthony E. Hull   Name: Anthony E. Hull   Title: Chief
Financial Officer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

CARTUS ASSET RECOVERY CORPORATION

 

CARTUS PARTNER CORPORATION

 

J. W. RIKER – NORTHERN R.I., INC.

 

FEDSTATE STRATEGIC CONSULTING, INCORPORATED

 

LAKECREST TITLE, LLC

 

NRT PHILADELPHIA LLC

 

REFERRAL NETWORK LLC

 

THE CORCORAN GROUP EASTSIDE, INC.

        By:   /s/ Anthony E. Hull   Name: Anthony E. Hull   Title: Executive
Vice President & Treasurer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

AMERICAN TITLE COMPANY OF HOUSTON

 

ATCOH HOLDING COMPANY

 

BURNET TITLE LLC

 

BURNET TITLE HOLDING LLC

 

BURROW ESCROW SERVICES, INC.

 

CORNERSTONE TITLE COMPANY

 

EQUITY TITLE COMPANY

 

EQUITY TITLE MESSENGER SERVICE HOLDING LLC

 

FIRST CALIFORNIA ESCROW CORPORATION

 

FRANCHISE SETTLEMENT SERVICES LLC

 

GUARDIAN HOLDING COMPANY

 

GUARDIAN TITLE AGENCY, LLC

 

GUARDIAN TITLE COMPANY

 

GULF SOUTH SETTLEMENT SERVICES, LLC

 

KEYSTONE CLOSING SERVICES LLC

 

MARKET STREET SETTLEMENT GROUP LLC

 

MID-ATLANTIC SETTLEMENT SERVICES LLC

 

NATIONAL COORDINATION ALLIANCE LLC

 

NRT SETTLEMENT SERVICES OF MISSOURI LLC

 

NRT SETTLEMENT SERVICES OF TEXAS LLC

 

PROCESSING SOLUTIONS LLC

 

SECURED LAND TRANSFERS LLC

 

ST. JOE TITLE SERVICES LLC

 

TAW HOLDING INC.

 

TEXAS AMERICAN TITLE COMPANY

        By:   /s/ Thomas N. Rispoli   Name: Thomas N. Rispoli   Title: Chief
Financial Officer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

TITLE RESOURCE GROUP AFFILIATES HOLDINGS LLC

 

TITLE RESOURCE GROUP HOLDINGS LLC

 

TITLE RESOURCE GROUP LLC

 

TITLE RESOURCE GROUP SERVICES LLC

 

TITLE RESOURCES INCORPORATED

 

TRG SERVICES, ESCROW, INC.

 

TRG SETTLEMENT SERVICES, LLP

 

WAYDAN TITLE, INC.

 

WEST COAST ESCROW COMPANY

        By:   /s/ Thomas N. Rispoli   Name: Thomas N. Rispoli   Title: Chief
Financial Officer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

BETTER HOMES AND GARDENS REAL ESTATE LLC

 

BETTER HOMES AND GARDENS REAL ESTATE LICENSEE LLC

 

CENTURY 21 REAL ESTATE LLC

 

CGRN, INC.

 

COLDWELL BANKER LLC

 

COLDWELL BANKER REAL ESTATE LLC

 

ERA FRANCHISE SYSTEMS LLC

 

GLOBAL CLIENT SOLUTIONS LLC

 

ONCOR INTERNATIONAL LLC

 

REALOGY FRANCHISE GROUP LLC

 

REALOGY GLOBAL SERVICES LLC

 

REALOGY LICENSING LLC

 

SOTHEBY’S INTERNATIONAL REALTY AFFILIATES LLC

 

WORLD REAL ESTATE MARKETING LLC

        By:   /s/ Andrew G. Napurano   Name: Andrew G. Napurano   Title: Chief
Financial Officer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

FSA MEMBERSHIP SERVICES, LLC         By:   /s/ Marilyn J. Wasser   Name: Marilyn
J. Wasser   Title: Executive Vice President

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

ALPHA REFERRAL NETWORK LLC

 

ASSOCIATED CLIENT REFERRAL LLC

 

BURGDORFF LLC

 

BURGDORFF REFERRAL ASSOCIATES LLC

 

BURNET REALTY LLC

 

CAREER DEVELOPMENT CENTER, LLC

 

COLDWELL BANKER COMMERCIAL PACIFIC PROPERTIES LLC

 

COLDWELL BANKER PACIFIC PROPERTIES LLC

 

COLDWELL BANKER REAL ESTATE SERVICES LLC

 

COLDWELL BANKER RESIDENTIAL BROKERAGE COMPANY

 

COLDWELL BANKER RESIDENTIAL BROKERAGE LLC

 

COLDWELL BANKER RESIDENTIAL REAL ESTATE LLC

 

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK

 

COLDWELL BANKER RESIDENTIAL REFERRAL NETWORK, INC.

 

COLORADO COMMERCIAL, LLC

 

HOME REFERRAL NETWORK LLC

 

JACK GAUGHEN LLC

 

NRT ARIZONA LLC

 

NRT ARIZONA COMMERCIAL LLC

 

NRT ARIZONA REFERRAL LLC

 

NRT COLORADO LLC

        By:   /s/ Kevin R. Greene   Name: Kevin R. Greene   Title: Chief
Financial Officer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

NRT COLUMBUS LLC

 

NRT COMMERCIAL LLC

 

NRT COMMERCIAL UTAH LLC

 

NRT DEVELOPMENT ADVISORS LLC

 

NRT DEVONSHIRE LLC

 

NRT HAWAII REFERRAL, LLC

 

NRT LLC

 

NRT MID-ATLANTIC LLC

 

NRT MISSOURI LLC

 

NRT MISSOURI REFERRAL NETWORK LLC

 

NRT NEW ENGLAND LLC

 

NRT NEW YORK LLC

 

NRT NORTHFORK LLC

 

NRT PITTSBURGH LLC

 

NRT REFERRAL NETWORK LLC

 

NRT RELOCATION LLC

 

NRT REOEXPERTS LLC

 

NRT SUNSHINE INC.

 

NRT TEXAS LLC

 

NRT UTAH LLC

 

REAL ESTATE REFERRAL LLC

 

REAL ESTATE REFERRALS LLC

 

REAL ESTATE SERVICES LLC

 

REFERRAL ASSOCIATES OF NEW ENGLAND LLC

 

REFERRAL NETWORK, LLC

        By:   /s/ Kevin R. Greene   Name: Kevin R. Greene   Title: Chief
Financial Officer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]



--------------------------------------------------------------------------------

REFERRAL NETWORK PLUS, INC.

 

SOTHEBY’S INTERNATIONAL REALTY, INC.

 

SOTHEBY’S INTERNATIONAL REALTY REFERRAL COMPANY, LLC

 

THE SUNSHINE GROUP (FLORIDA) LTD. CORP.

 

THE SUNSHINE GROUP, LTD.

 

VALLEY OF CALIFORNIA, INC.

        By:   /s/ Kevin R. Greene   Name: Kevin R. Greene   Title: Chief
Financial Officer

 

          Address for Notices: Realogy Corporation  
                                           One Campus Drive  
                                           Parsippany, NJ 07054  
        Attention: Anthony E. Hull           Telecopy No.: (973) 407-6651

 

[Signature Page to Joinder]